THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE. PNG VENTURES, INC. CONVERTIBLE PROMISSORY NOTE Principal Amount:$6,428.57 Issuance Date: June 26, 2008 Interest Rate:12% Maturity Date: June 25, 2009 Reference is made to that certain Convertible Promissory Note of PNG Ventures, Inc. (“PNG”) to Earth Biofuels, Inc. (“EBOF”), dated June 5, 2008, in the original principal amount of $171,000 (the “Original Note”).On or about June 26, 2008, EBOF assigned a portion of the Original Note, in the principal amount of $6,428.57 to Portside Growth & Opportunity Funds.This New Convertible Note is made by EBOF as of the date hereof, to evidence the portion of the Original Note assigned to, and now held by Portside Growth & Opportunity Funds (“Noteholder”). Accordingly: PNG VENTURES, INC., a Nevada corporation (the “Company”) hereby promises to pay to the order of Noteholder, at such place as Noteholder may from time to time designate, in lawful money of the United States of America, the principal sum of $6,428.57, due and payable on June 25, 2009. The Original Note was issued pursuant to a Settlement Agreement and Release (the “Settlement Agreement” a copy of which has been attached hereto as Exhibit A), and is subject to other terms as set forth in the Settlement Agreement.This New Convertible Note is issued pursuant to a Transfer and Acknowledgement Agreement with the Noteholder of even date herewith. 1.INTEREST.Beginning on the issuance date of this Note (the “Issuance Date”), the outstanding principal balance of this Note shall bear interest, in arrears, at a rate per annum equal to twelve percent (12%). Interest shall be computed on the basis of a 360-day year of twelve (12) 30-day months and shall accrue commencing on the Issuance Date. 2.PREPAYMENT.This Note may be prepaid, in whole or in part, by the Company only upon the prior written consent of the Noteholder. 3.TRANSFER AND ASSIGNMENT.This Note shall be freely transferable and assignable by the Noteholder provided such transfer is in compliance with applicable federal and state securities laws. 4.CONVERSION OF NOTE. The Noteholder shall have the right from and after the date of the issuance of this Note and then at any time until this Note is fully paid, to convert any outstanding and unpaid principal portion of this Note, into fully paid and non-assessable shares of the common stock of the Company (the “Common Stock”) as such stock exists on the date of issuance of this Note, or is hereafter be changed or reclassified, at a conversion price of $0.09 per share (the “Conversion Price”). The Conversion Price shall be subject to proportional adjustment for reclassification, Stock Splits, Combinations and Dividends. The Company has issued 1,900,000 shares of Common
